SECURITY AGREEMENT

            SECURITY AGREEMENT (this "Agreement"), dated as of July 29, 2005, by
and among Skylynx Communications, Inc., a Delaware corporation ("Company"), and
the secured parties signatory hereto and their respective endorsees, transferees
and assigns (collectively, the "Secured Party").

W I T N E S S E T H:

            WHEREAS, pursuant to a Securities Purchase Agreement, dated the date
hereof, between Company and the Secured Party (the "Purchase Agreement"),
Company has agreed to issue to the Secured Party and the Secured Party has
agreed to purchase from Company certain of Company's 8% Callable Secured
Convertible Notes, due three years from the date of issue (the "Notes"), which
are convertible into shares of Company's Common Stock, par value $.0001 per
share (the "Common Stock"). In connection therewith, Company shall issue the
Secured Party certain Common Stock purchase warrants (the "Warrants"); and

            WHEREAS, in order to induce the Secured Party to purchase the Notes,
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a first priority
security interest in certain property of Company to secure the prompt payment,
performance and discharge in full of all of Company's obligations under the
Notes and exercise and discharge in full of Company's obligations under the
Warrants.

            NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

            1.         Certain Definitions. As used in this Agreement, the
following terms shall have the meanings set forth in this Section 1. Terms used
but not otherwise defined in this Agreement that are defined in Article 9 of the
UCC (such as "general intangibles" and "proceeds") shall have the respective
meanings given such terms in Article 9 of the UCC.

                        (a)         "Collateral" means the collateral in which
the Secured Party is granted a security interest by this Agreement and which
shall include the following, whether presently owned or existing or hereafter
acquired or coming into existence, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith:

                                      (i)         All Goods of the Company,
including, without limitations, all machinery, equipment, computers, motor
vehicles, trucks, tanks, boats, ships, appliances, furniture, special and
general tools, fixtures, test and quality control devices and other equipment of
every kind and nature and wherever situated, together with all documents of
title and documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all substitutes for any of the
foregoing and all other items used and useful in connection with the Company's
businesses and all improvements thereto (collectively, the "Equipment"); and

                                      (ii)       All Inventory of the Company;
and

                                      (iii)      All of the Company's contract
rights and general intangibles, including, without limitation, all partnership
interests, stock or other securities, licenses, distribution and other
agreements, computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, deposit accounts, and income tax refunds (collectively, the "General
Intangibles"); and

                                      (iv)       All Receivables of the Company
including all insurance proceeds, and rights to refunds or indemnification
whatsoever owing, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each Receivable,
including any right of stoppage in transit; and

                                      (v)       All of the Company's documents,
instruments and chattel paper, files, records, books of account, business
papers, computer programs and the products and proceeds of all of the foregoing
Collateral set forth in clauses (i)-(iv) above.

                        (b)         "Company" shall mean, collectively, Company
and all of the subsidiaries of Company, a list of which is contained in Schedule
A, attached hereto.

                        (c)          "Obligations" means all of the Company's
obligations under this Agreement and the Notes, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
decreased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

                        (d)         "UCC" means the Uniform Commercial Code, as
currently in effect in the State of New York.

            2.         Grant of Security Interest. As an inducement for the
Secured Party to purchase the Notes and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Party, a continuing security interest in,
a continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-off against, in each case to the fullest extent permitted
by law, all of the Company's right, title and interest of whatsoever kind and
nature in and to the Collateral (the "Security Interest").

            3.         Representations, Warranties, Covenants and Agreements of
the Company. The Company represents and warrants to, and covenants and agrees
with, the Secured Party as follows:

                        (a)         The Company has the requisite corporate
power and authority to enter into this Agreement and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Company
of this Agreement and the filings contemplated therein have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company. This Agreement constitutes a legal, valid and binding
obligation of the Company enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor's rights
generally.

                        (b)         The Company represents and warrants that it
has no place of business or offices where its respective books of account and
records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto;

                        (c)         The Company is the sole owner of the
Collateral (except for non-exclusive licenses granted by the Company in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and is fully authorized to grant the Security
Interest in and to pledge the Collateral, except as set forth on Schedule C.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the Collateral, except as set forth on Schedule C. So long as
this Agreement shall be in effect, the Company shall not execute and shall not
knowingly permit to be on file in any such office or agency any such financing
statement or other document or instrument (except to the extent filed or
recorded in favor of the Secured Party pursuant to the terms of this Agreement),
except as set forth on Schedule C.

                       (d)         No part of the Collateral has been judged
invalid or unenforceable. No written claim has been received that any Collateral
or the Company's use of any Collateral violates the rights of any third party.
There has been no adverse decision to the Company's claim of ownership rights in
or exclusive rights to use the Collateral in any jurisdiction or to the
Company's right to keep and maintain such Collateral in full force and effect,
and there is no proceeding involving said rights pending or, to the best
knowledge of the Company, threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental authority.

                       (e)         The Company shall at all times maintain its
books of account and records relating to the Collateral at its principal place
of business and its Collateral at the locations set forth on Schedule A attached
hereto and may not relocate such books of account and records or tangible
Collateral unless it delivers to the Secured Party at least 30 days prior to
such relocation (i) written notice of such relocation and the new location
thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements and other necessary documents have been filed
and recorded and other steps have been taken to perfect the Security Interest to
create in favor of the Secured Party valid, perfected and continuing first
priority liens in the Collateral.

                       (f)         This Agreement creates in favor of the
Secured Party a valid security interest in the Collateral securing the payment
and performance of the Obligations and, upon making the filings described in the
immediately following sentence, a perfected first priority security interest in
such Collateral. Except for the filing of financing statements on Form-1 under
the UCC with the jurisdictions indicated on Schedule B, attached hereto, no
authorization or approval of or filing with or notice to any governmental
authority or regulatory body is required either  for the grant by the Company
of, or the effectiveness of, the Security Interest granted hereby or for the
execution, delivery and performance of this Agreement by the Company or  for the
perfection of or exercise by the Secured Party of its rights and remedies
hereunder.

                       (g)         On the date of execution of this Agreement,
the Company will deliver to the Secured Party one or more executed UCC financing
statements on Form-1 with respect to the Security Interest for filing with the
jurisdictions indicated on Schedule B, attached hereto and in such other
jurisdictions as may be requested by the Secured Party.

                       (h)         Except as set forth on Schedule C, the
execution, delivery and performance of this Agreement does not conflict with or
cause a breach or default, or an event that with or without the passage of time
or notice, shall constitute a breach or default, under any agreement to which
the Company is a party or by which the Company is bound. No consent (including,
without limitation, from stock holders or creditors of the Company) is required
for the Company to enter into and perform its obligations hereunder.

                       (i)         The Company shall at all times maintain the
liens and Security Interest provided for hereunder as valid and perfected first
priority liens and security interests in the Collateral in favor of the Secured
Party until this Agreement and the Security Interest hereunder shall terminate
pursuant to Section 11. The Company hereby agrees to defend the same against any
and all persons. The Company shall safeguard and protect all Collateral for the
account of the Secured Party. At the request of the Secured Party, the Company
will sign and deliver to the Secured Party at any time or from time to time one
or more financing statements pursuant to the UCC (or any other applicable
statute) in form reasonably satisfactory to the Secured Party and will pay the
cost of filing the same in all public offices wherever filing is, or is deemed
by the Secured Party to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Company shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and the Company
shall obtain and furnish to the Secured Party from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.

                       (j)         The Company will not transfer, pledge,
hypothecate, encumber, license (except for non-exclusive licenses granted by the
Company in the ordinary course of business), sell or otherwise dispose of any of
the Collateral without the prior written consent of the Secured Party.

                       (k)         The Company shall keep and preserve its
Equipment, Inventory and other tangible Collateral in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

                       (l)         The Company shall, within ten (10) days of
obtaining knowledge thereof, advise the Secured Party promptly, in sufficient
detail, of any substantial change in the Collateral, and of the occurrence of
any event which would have a material adverse effect on the value of the
Collateral or on the Secured Party's security interest therein.

                       (m)         The Company shall promptly execute and
deliver to the Secured Party such further deeds, mortgages, assignments,
security agreements, financing statements or other instruments, documents,
certificates and assurances and take such further action as the Secured Party
may from time to time request and may in its sole discretion deem necessary to
perfect, protect or enforce its security interest in the Collateral including,
without limitation, the execution and delivery of a separate security agreement
with respect to the Company's intellectual property ("Intellectual Property
Security Agreement") in which the Secured Party has been granted a security
interest hereunder, substantially in a form acceptable to the Secured Party,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

                       (n)         The Company shall permit the Secured Party
and its representatives and agents to inspect the Collateral at any time, and to
make copies of records pertaining to the Collateral as may be requested by the
Secured Party from time to time.

                       (o)         The Company will take all steps reasonably
necessary to diligently pursue and seek to preserve, enforce and collect any
rights, claims, causes of action and accounts receivable in respect of the
Collateral.

                       (p)         The Company shall promptly notify the Secured
Party in sufficient detail upon becoming aware of any attachment, garnishment,
execution or other legal process levied against any Collateral and of any other
information received by the Company that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Party hereunder.

                       (q)         All information heretofore, herein or
hereafter supplied to the Secured Party by or on behalf of the Company with
respect to the Collateral is accurate and complete in all material respects as
of the date furnished.

                       (r)         Schedule A attached hereto contains a list of
all of the subsidiaries of Company.

            4.         Defaults. The following events shall be "Events of
Default":

                        (a)         The occurrence of an Event of Default (as
defined in the Notes) under the Notes;

                        (b)         Any representation or warranty of the
Company in this Agreement or in the Intellectual Property Security Agreement
shall prove to have been incorrect in any material respect when made;

                        (c)         The failure by the Company to observe or
perform any of its obligations hereunder or in the Intellectual Property
Security Agreement for ten (10) days after receipt by the Company of notice of
such failure from the Secured Party; and

                        (d)         Any breach of, or default under, the
Warrants.

            5.         Duty To Hold In Trust. Upon the occurrence of any Event
of Default and at any time thereafter, the Company shall, upon receipt by it of
any revenue, income or other sums subject to the Security Interest, whether
payable pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligations.

            6.         Rights and Remedies Upon Default. Upon occurrence of any
Event of Default and at any time thereafter, the Secured Party shall have the
right to exercise all of the remedies conferred hereunder and under the Notes,
and the Secured Party shall have all the rights and remedies of a secured party
under the UCC and/or any other applicable law (including the Uniform Commercial
Code of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Party shall have the following rights and powers:

                        (a)         The Secured Party shall have the right to
take possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and the Company shall assemble
the Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at the Company's premises or
elsewhere, and make available to the Secured Party, without rent, all of the
Company's respective premises and facilities for the purpose of the Secured
Party taking possession of, removing or putting the Collateral in saleable or
disposable form.

                        (b)         The Secured Party shall have the right to
operate the business of the Company using the Collateral and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Company or right of redemption of the Company, which are hereby expressly
waived. Upon each such sale, lease, assignment or other transfer of Collateral,
the Secured Party may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of the
Company, which are hereby waived and released.

            7.         Applications of Proceeds. The proceeds of any such sale,
lease or other disposition of the Collateral hereunder shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys' fees and expenses incurred by the Secured Party in
enforcing its rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations, and to
the payment of any other amounts required by applicable law, after which the
Secured Party shall pay to the Company any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company will be liable for the deficiency, together with interest thereon,
at the rate of 15% per annum (the "Default Rate"), and the reasonable fees of
any attorneys employed by the Secured Party to collect such deficiency. To the
extent permitted by applicable law, the Company waives all claims, damages and
demands against the Secured Party arising out of the repossession, removal,
retention or sale of the Collateral, unless due to the gross negligence or
willful misconduct of the Secured Party.

            8.         Costs and Expenses.  The Company agrees to pay all
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Secured
Party. The Company shall also pay all other claims and charges which in the
reasonable opinion of the Secured Party might prejudice, imperil or otherwise
affect the Collateral or the Security Interest therein. The Company will also,
upon demand, pay to the Secured Party the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Secured Party may incur in connection with  the
enforcement of this Agreement,  the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, or  the
exercise or enforcement of any of the rights of the Secured Party under the
Notes. Until so paid, any fees payable hereunder shall be added to the principal
amount of the Notes and shall bear interest at the Default Rate.

            9.         Responsibility for Collateral. The Company assumes all
liabilities and responsibility in connection with all Collateral, and the
obligations of the Company hereunder or under the Notes and the Warrants shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason.

            10.       Security Interest Absolute. All rights of the Secured
Party and all Obligations of the Company hereunder, shall be absolute and
unconditional, irrespective of:  any lack of validity or enforceability of this
Agreement, the Notes, the Warrants or any agreement entered into in connection
with the foregoing, or any portion hereof or thereof;  any change in the time,
manner or place of payment or performance of, or in any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Notes, the Warrants or any other agreement entered into
in connection with the foregoing;   any exchange, release or nonperfection of
any of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations;  any action by the Secured Party to obtain,
adjust, settle and cancel in its sole discretion any insurance claims or matters
made or arising in connection with the Collateral; or  any other circumstance
which might otherwise constitute any legal or equitable defense available to the
Company, or a discharge of all or any part of the Security Interest granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of the Secured Party shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. The Company expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by the Secured Party hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Party,
then, in any such event, the Company's obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. The Company waives all right to require the Secured Party to
proceed against any other person or to apply any Collateral which the Secured
Party may hold at any time, or to marshal assets, or to pursue any other remedy.
The Company waives any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.

            11.       Term of Agreement. This Agreement and the Security
Interest shall terminate on the date on which all payments under the Notes have
been made in full and all other Obligations have been paid or discharged. Upon
such termination, the Secured Party, at the request and at the expense of the
Company, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.

            12.       Power of Attorney; Further Assurances.

                        (a)         The Company authorizes the Secured Party,
and does hereby make, constitute and appoint it, and its respective officers,
agents, successors or assigns with full power of substitution, as the Company's
true and lawful attorney-in-fact, with power, in its own name or in the name of
the Company, to, after the occurrence and during the continuance of an Event of
Default,  endorse any notes, checks, drafts, money orders, or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Party;  to sign and endorse any UCC financing statement or any invoice,
freight or express bill, bill of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications and notices in connection with
accounts, and other documents relating to the Collateral;  to pay or discharge
taxes, liens, security interests or other encumbrances at any time levied or
placed on or threatened against the Collateral;  to demand, collect, receipt
for, compromise, settle and sue for monies due in respect of the Collateral; and
 generally, to do, at the option of the Secured Party, and at the Company's
expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement, the Notes and the Warrants, all as fully and
effectually as the Company might or could do; and the Company hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue hereof.
This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding.

                        (b)         On a continuing basis, the Company will
make, execute, acknowledge, deliver, file and record, as the case may be, in the
proper filing and recording places in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule B, attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Secured Party, to perfect the
Security Interest granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured Party
the grant or perfection of a security interest in all the Collateral.

                        (c)         The Company hereby irrevocably appoints the
Secured Party as the Company's attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Secured Party's discretion, to take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purposes of this Agreement, including the filing, in its sole discretion, of
one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature of the Company where
permitted by law.

            13.      Notices. All notices, requests, demands and other
communications hereunder shall be in writing, with copies to all the other
parties hereto, and shall be deemed to have been duly given when  if delivered
by hand, upon receipt,  if sent by facsimile, upon receipt of proof of sending
thereof,  if sent by nationally recognized overnight delivery service (receipt
requested), the next business day or  if mailed by first-class registered or
certified mail, return receipt requested, postage prepaid, four days after
posting in the U.S. mails, in each case if delivered to the following addresses:

If to the Company:

Skylynx Communications, Inc.

 

500 John Ringling Boulevard

 

Sarasota, FL 34236

 

Attention: Chief Executive Officer

 

Telephone:  (941) 388-2882

 

Facsimile:  (941)

   

With a copy to:

Clifford L. Newman, P.C.

 

1507 Pine Street

 

Boulder, Colorado 80302

 

Attention:   Cliff Neuman, Esq.

 

Telephone:

 

Facsimile:

   

If to the Secured Party:

AJW Partners, LLC

 

AJW Offshore, Ltd.

 

AJW Qualified Partners, LLC

 

New Millennium Capital Partners II, LLC

 

1044 Northern Boulevard

 

Suite 302

 

Roslyn, New York 11576

 

Attention: Corey Ribotsky

 

Facsimile: 516-739-7115

   

With a copy to:

Ballard Spahr Andrews & Ingersoll, LLP

 

1735 Market Street, 51st Floor

 

Philadelphia, Pennsylvania 19103

 

Attention: Gerald J. Guarcini, Esq.

 

Facsimile: 215-864-8999

            13.       Other Security. To the extent that the Obligations are now
or hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party's rights and
remedies hereunder.

            14.       Miscellaneous.

                        (a)         No course of dealing between the Company and
the Secured Party, nor any failure to exercise, nor any delay in exercising, on
the part of the Secured Party, any right, power or privilege hereunder or under
the Notes shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

                        (b)         All of the rights and remedies of the
Secured Party with respect to the Collateral, whether established hereby or by
the Notes or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.

                        (c)         This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto. Except as specifically set forth in this Agreement, no
provision of this Agreement may be modified or amended except by a written
agreement specifically referring to this Agreement and signed by the parties
hereto.

                        (d)         In the event that any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any jurisdiction
for any reason, unless such provision is narrowed by judicial construction, this
Agreement shall, as to such jurisdiction, be construed as if such invalid,
prohibited or unenforceable provision had been more narrowly drawn so as not to
be invalid, prohibited or unenforceable. If, notwithstanding the foregoing, any
provision of this Agreement is held to be invalid, prohibited or unenforceable
in any jurisdiction, such provision, as to such jurisdiction, shall be
ineffective to the extent of such invalidity, prohibition or unenforceability
without invalidating the remaining portion of such provision or the other
provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.

                        (e)         No waiver of any breach or default or any
right under this Agreement shall be considered valid unless in writing and
signed by the party giving such waiver, and no such waiver shall be deemed a
waiver of any subsequent breach or default or right, whether of the same or
similar nature or otherwise.

                        (f)         This Agreement shall be binding upon and
inure to the benefit of each party hereto and its successors and assigns.

                        (g)         Each party shall take such further action
and execute and deliver such further documents as may be necessary or
appropriate in order to carry out the provisions and purposes of this Agreement.

                        (h)         This Agreement shall be construed in
accordance with the laws of the State of New York, except to the extent the
validity, perfection or enforcement of a security interest hereunder in respect
of any particular Collateral which are governed by a jurisdiction other than the
State of New York in which case such law shall govern. Each of the parties
hereto irrevocably submit to the exclusive jurisdiction of any New York State or
United States Federal court sitting in Manhattan county over any action or
proceeding arising out of or relating to this Agreement, and the parties hereto
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in such New York State or Federal court. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The parties hereto further waive any
objection to venue in the State of New York and any objection to an action or
proceeding in the State of New York on the basis of forum non conveniens.

                        (i)         EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO
THE SUBJECT MATER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR EACH PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHTS TO A JURY TRIAL FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE,
MEANING THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. IN THE EVENT OF A LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

                        (j)         This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



            IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be duly executed on the day and year first above written.

 

SKYLYNX COMMUNICATIONS, INC.

 

By: /s/ Gary L. Brown                 

 

Gary L. Brown

 

President and Chief Executive Officer

     

AJW PARTNERS, LLC

 

By: SMS Group, LLC

 

By: /s/ Corey S. Ribotsky               

 

Corey S. Ribotsky

 

Manager

     

AJW OFFSHORE, LTD.

 

By: First Street Manager II, LLC

 

By: /s/ Corey S. Ribotsky               

 

Corey S. Ribotsky

 

Manager

     

AJW QUALIFIED PARTNERS, LLC

 

By: AJW Manager, LLC

         

By: /s/ Corey S. Ribotsky               

 

Corey S. Ribotsky

 

Manager

     

NEW MILLENNIUM CAPITAL PARTNERS II, LLC

 

By: First Street Manager II, LLC

 

By: /s/ Corey S. Ribotsky               

 

Corey S. Ribotsky

 

Manager



 

SCHEDULE A

Principal Place of Business of the Company:

Locations Where Collateral is Located or Stored:

 

List of Subsidiaries of the Company:



SCHEDULE B

Jurisdictions

:

